This opinion is subject to administrative correction before final disposition.




                                 Before
                  STEPHENS, COGLEY, and DEERWESTER
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                       Marcel W. HATCHER
              Boatswain’s Mate First Class (E-6), U.S. Navy
                               Appellant

                                No. 202100350

                           _________________________

                             Decided: 15 March 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judges:
                                  Ann Minami

   Sentence adjudged 27 August 2021 by a special court-martial convened
   at Naval Base Kitsap, Bremerton, Washington, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 9 months, a fine of $4,000, 1 and a bad-conduct dis-
   charge.

                             For Appellant:
                     Commander Kyle Kneese, JAGC, USN



   1 The convening authority suspended execution of the $4,000 fine for 6 months from
the Entry of Judgment, at which time the unexecuted fine, unless sooner vacated, will
be automatically remitted.
                 United States v. Hatcher, NMCCA No. 202100350
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2